     Case 1:19-cv-00478-AWI-JLT Document 24 Filed 06/29/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    PERRY WASHINGTON,                              Case No. 1:19-cv-00478-AWI-JLT (PC)

12                       Plaintiff,                  ORDER DENYING PLAINTIFF’S
                                                     MOTIONS FOR MISCELLANEOUS
13           v.                                      RELIEF

14    FRESNO COUNTY SHERIFF, et al.,                 (Docs. 22, 23)

15                       Defendants.
16

17          On April 23, 2020, Plaintiff filed a document in which he requests (1) an extension of

18   time to file an amended complaint; (2) the appointment of counsel; and (3) a court order directing

19   the Fresno County Sheriff’s Office to provide the full name of Defendant Diaz. (Doc. 22.) On

20   June 22, 2020, Plaintiff filed a motion requesting that the Court subpoena Fresno County Jail to

21   obtain the grievance forms he submitted regarding then-Sergeant (now-Lieutenant) Diaz, so that

22   he can demonstrate that he exhausted his administrative remedies. (Doc. 23.) He also requests that

23   the Court “subpoena” Diaz’s full name. (Id.)

24          First, Plaintiff’s motion for an extension of time is unnecessary. The Court already issued

25   an order granting Plaintiff an extension of time (Doc. 18), and Plaintiff complied with that order

26   by filing a second amended complaint on April 15, 2020 (Doc. 19). Plaintiff’s request is therefore

27   DENIED as unnecessary.

28   ///
     Case 1:19-cv-00478-AWI-JLT Document 24 Filed 06/29/20 Page 2 of 3


 1           Second, the Court will not conduct discovery on Plaintiff’s behalf, and discovery in this

 2   matter has not yet opened. If the Court issues a Discovery and Scheduling Order, Plaintiff may

 3   then serve written discovery requests directly on the attorney(s) for the opposing parties—such as

 4   interrogatories, requests for admission, and requests for production of documents—pursuant to

 5   the Federal Rules of Civil Procedure and Local Rules. Additionally, subpoenas are only necessary

 6   to obtain documents from non-parties. See Fed. R. Civ. P. 45. For these reasons, the Court

 7   DENIES Plaintiff’s requests for subpoenas and a court order directing the Fresno County

 8   Sheriff’s Office to provide Defendant Diaz’s full name.

 9           Third, Plaintiff does not have a constitutional right to appointed counsel in this civil
10   action, see Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require

11   an attorney to represent a party under 28 U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist. Court,

12   490 U.S. 296, 304-05 (1989). However, in “exceptional circumstances,” the Court may request

13   the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

14           Given that the Court has no reasonable method of securing and compensating counsel, the

15   Court will seek volunteer counsel only in the most serious and exceptional cases. In determining

16   whether “exceptional circumstances exist, a district court must evaluate both the likelihood of

17   success on the merits [and] the ability of the [petitioner] to articulate his claims pro se in light of

18   the complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

19           In the present case, the Court does not find the requisite exceptional circumstances at this
20   time. Even if it is assumed that Plaintiff has made serious allegations that, if proven, would entitle

21   him to relief, his case is not extraordinary. The Court is faced with similar cases almost daily. In

22   addition, at this stage in the proceedings, the Court cannot make a determination on whether

23   Plaintiff is likely to succeed on the merits, and the Court does not find that he cannot adequately

24   articulate his claims.

25   ///

26   ///
27   ///

28   ///

                                                         2
     Case 1:19-cv-00478-AWI-JLT Document 24 Filed 06/29/20 Page 3 of 3


 1           The Court therefore DENIES Plaintiff’s request for the appointment of counsel without

 2   prejudice to refiling.

 3
     IT IS SO ORDERED.
 4

 5       Dated:     June 28, 2020                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     3
